t c memo united_states tax_court keith d hilen petitioner v commissioner of internal revenue respondent docket no filed date brian g isaacson and duncan c turner for petitioner sandra veliz for respondent memorandum opinion haines judge this case is before the court on the parties’ cross-motions for summary_judgment pursuant to rule the issue for decision is whether petitioner received unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar gross_income from the exercise of nonstatutory stock_options in background at the time of the filing of the petition in this case petitioner resided in santa rosa california in date petitioner commenced work for strategic concepts corp strategic concepts corp later changed its name to insweb corp insweb as part of his compensation package petitioner received grants of options to purchase insweb common_stock each grant gave petitioner the right to purchase a specified number of insweb shares for a specified price per share at a future date to exercise his stock_options petitioner was required to notify insweb in writing and make arrangements to pay insweb an amount sufficient to cover the exercise price and any federal state and local_taxes insweb was required to withhold from wages on date petitioner’s employment with insweb was terminated however petitioner entered into a consulting relationship with insweb and was employed as a consultant under his separation agreement from date to date because petitioner’s employment was terminated under the terms of his option agreements the last day that he was able to exercise his stock_options was date on date insweb had an initial_public_offering of its stock on date petitioner signed a promissory note and a security_agreement for a dollar_figure loan from comerica bank- california comerica to exercise his stock_options pledging the shares of insweb common_stock he would receive as collateral the security_agreement provided that if petitioner was found to be in default comerica could sell the collateral and apply the proceeds to the outstanding balance on the indebtedness the security_agreement also stated that after such sale the debtor shall remain liable for any deficiency which it shall pay to bank immediately upon demand during and petitioner had a checking account with comerica at all times relevant to this case comerica and insweb were separate corporate entities on date petitioner partially exercised one of his nonstatutory stock_options option no to purchase big_number shares of insweb common_stock the fair_market_value of the stock petitioner received was dollar_figure petitioner paid an exercise price to insweb of dollar_figure petitioner exercised option no again on date to purchase big_number shares of insweb common_stock the fair_market_value of the stock petitioner received was dollar_figure the exercise price petitioner paid to insweb was dollar_figure on date petitioner also exercised another of his nonstatutory stock_options option no to purchase big_number shares of insweb common_stock the fair_market_value of the stock petitioner received was dollar_figure the exercise price petitioner paid to insweb was dollar_figure petitioner paid insweb for the shares of common_stock with checks from his comerica checking account the stock certificates petitioner received included a restrictive legend that stated the shares could not be transferred sold or otherwise_disposed_of before date despite this petitioner had the right to receive dividends and exercise his voting rights with respect to the shares on date petitioner filed a form_1040 u s individual_income_tax_return for petitioner reported wages of dollar_figure attached to petitioner’s income_tax return was a form_w-2 wage and tax statement from insweb reporting wages of dollar_figure which included the spread between the exercise prices and the fair market values of the stock he received when he exercised his nonstatutory stock_options on date and date petitioner defaulted on his comerica loan and comerica issued a notice of private sale of collateral dated date to sell the shares of insweb common_stock petitioner had pledged as collateral on date petitioner filed a form 1040x amended u s individual_income_tax_return for claiming a refund of dollar_figure in the amended_return petitioner reduced the amount of wage income from insweb by the spread between the fair_market_value and the exercise price he paid for shares of stock he received when he exercised his nonstatutory stock_options on date on date petitioner filed for chapter bankruptcy in the bankruptcy court for the northern district of california in his bankruptcy schedules petitioner listed comerica as a creditor petitioner also stated in his schedules that comerica had filed suit against him to collect on the promissory note petitioner filed a second form 1040x for on date claiming a refund of dollar_figure in the second amended_return petitioner reduced the amount of wage income from insweb by the spread between the fair_market_value and the exercise price he paid for shares of stock he received when he exercised his nonstatutory stock_options on september and date on date respondent sent petitioner a notice_of_deficiency in which respondent denied petitioner’s claim_for_refund and determined petitioner had received additional capital_gains of dollar_figure and had a tax_deficiency of dollar_figure for on date respondent filed a motion for partial summary_judgment in respondent’s favor upon the issue of whether petitioner received gross_income from the exercise of his nonstatutory stock_options in on date petitioner filed a cross-motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there are no genuine issues of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 we conclude that there are no genuine issues of material fact as to whether petitioner received gross_income from the exercise of nonstatutory stock_options in and that a decision may be rendered as a matter of law petitioner has since conceded that he received dollar_figure of capital_gains in addition to the amount he had reported on his federal tax_return for which was the remaining issue not covered by respondent’s motion for partial summary_judgment therefore respondent’s motion shall be treated as a motion for summary_judgment under sec_83 a taxpayer generally must recognize income when he exercises a compensatory stock_option to the extent that the fair_market_value of the shares of stock transferred to him exceeds the exercise price he pays if the taxpayer’s rights in the shares are transferable or not subject_to a substantial_risk_of_forfeiture sec_83 117_tc_237 affd 65_fedappx_508 5th cir sec_1 a income_tax regs sec_83 provides sec_83 general_rule --if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed the excess of-- the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable petitioner alleges that because he exercised his nonstatutory stock_options with essentially nonrecourse_financing the recognition of his gain would be delayed until he made a substantial payment on the debt petitioner argues that the exercise of his nonstatutory stock_options falls under sec_1_83-3 income_tax regs which provides the grant of an option to purchase certain property does not constitute a transfer of such property while the instant case concerns whether petitioner recognized income upon exercise of his nonstatutory stock_options not upon the grant of those options to him petitioner’s argument is that because he used a loan from comerica to exercise his nonstatutory stock_options he in effect received options to buy the shares of stock petitioner relies on the further clarification provided by the regulation if the amount_paid for the transfer of property is an indebtedness secured_by the transferred property on which there is no personal liability to pay all or a substantial part of such indebtedness such transaction may be in substance the same as the grant of an option sec_1_83-3 income_tax regs the regulation also suggests that the extent to which the risk that the property will decline in value has been transferred and the likelihood that the purchase_price will in fact be paid should be taken into consideration in determining whether a transfer has occurred id in addition petitioner cites sec_1_83-3 example income_tax regs and argues that when an employee exercises stock_options using nonrecourse debt he does not bear the risk of decline in value except to the extent he or she makes payments toward the principal of the debt sec_1_83-3 example income_tax regs is distinguishable from the present case in the example the employee received shares of stock from his employer in exchange for a nonrecourse note in this case the indebtedness was not owed to the employer insweb but to an unrelated third party also contrary to the example petitioner was personally liable to comerica the facts do not support petitioner’s assertion that when he received his shares of insweb common_stock he in effect received only options to purchase insweb common_stock at a future date the amount petitioner paid insweb was not indebtedness of any nature rather petitioner paid insweb in full by checks for the exercise prices as well as the required withholding amounts for taxes in addition the type of property transferred was shares of stock which he actually received after exercising his nonstatutory stock_options petitioner had the right to receive dividends and the right to vote with respect to the shares of stock he purchased thus petitioner did not receive another option but instead received shares of stock furthermore petitioner incurred personal liability to pay all of the debt secured_by the shares there was no provision in the promissory note or security_agreement which limited petitioner’s liability to repay comerica in fact comerica filed suit to collect on its note forcing petitioner into chapter bankruptcy therefore the shares of insweb common_stock were transferred to petitioner within the meaning of sec_1 a income_tax regs when petitioner exercised his nonstatutory stock_options petitioner next alleges the proper date of transfer for determination of tax is date instead of september and date petitioner argues his rights to the shares of insweb common_stock he acquired through exercising his nonstatutory stock_options were nontransferable and subject_to a substantial_risk_of_forfeiture under sec_1_83-3 income_tax regs because of the restrictive legend on the stock certificates in his brief petitioner relies on 805_f2d_38 1st cir revg 82_tc_444 in robinson v commissioner supra pincite the court_of_appeals for the first circuit held that a taxpayer’s shares of stock were subject_to a substantial_risk_of_forfeiture until a 1-year sellback provision lapsed the employer in robinson could have compelled its employee to sell the shares of stock back to it at the price the employee paid at the time he exercised his stock_option if the employee had attempted to sell the shares of stock within a year of exercising his stock_option robinson is distinguishable from the instant case on its facts petitioner was not subject_to a sellback provision that required him to return the shares of stock to insweb in the event he attempted to sell the stock before date for a taxpayer to be allowed to defer recognition of income sec_83 requires that shares of stock be both nontransferable and subject_to a substantial_risk_of_forfeiture petitioner was not prohibited from pledging his shares of insweb common_stock as collateral this may be taken as an indicium that petitioner’s shares of insweb common_stock upon receipt were transferable within the meaning of sec_1_83-3 income_tax regs see 117_tc_237 affd 65_fedappx_508 5th cir caselaw establishes that a restriction on the transferability of property does not affect the timing of income inclusion or the amount of income required to be included under sec_83 if the property is not subject_to a substantial_risk_of_forfeiture see 71_tc_618 affd 641_f2d_287 5th cir 67_tc_986 affd 574_f2d_694 2d cir koss v commissioner tcmemo_1989_330 affd without published opinion 908_f2d_962 3d cir a taxpayer’s right to his shares of stock may be subject_to a substantial_risk_of_forfeiture if his right to full enjoyment of the shares of stock is conditioned upon the future performance of substantial services sec_83 the record is devoid of any facts showing that petitioner’s right to full enjoyment of his shares of insweb common_stock was conditioned upon the future performance of substantial services petitioner also alleges a substantial_risk_of_forfeiture existed because he was prohibited from transferring his shares as their fair_market_value declined sec_1_83-3 income_tax regs however specifically provides that the risk that the value of property will decline during a certain period does not constitute a substantial_risk_of_forfeiture the court_of_appeals for the ninth circuit citing sec_1_83-3 income_tax regs has noted the risk of forfeiture analysis requires a court to determine the chances the employee will lose his rights in property transferred by his employer 85_f3d_440 ndollar_figure 9th cir revg on another issue tcmemo_1994_45 although petitioner was restricted from transferring his shares of stock until after date the evidence shows that petitioner had no substantial risk of losing the rights to his shares of insweb common_stock there is no evidence that insweb could have compelled him to return his shares of stock no sellback provision is present nor is there any evidence that insweb could have compelled petitioner to forfeit his shares of stock finally petitioner alleges that his inability to sell his shares of insweb common_stock as their fair_market_value declined resulted in his beneficial interests in the shares having been constructively forfeited under sec_1_83-1 income_tax regs sec_1_83-1 income_tax regs provides if a person is taxable under sec_83 when the property transferred becomes substantially_vested and thereafter the person’s beneficial_interest in such property is nevertheless forfeited pursuant to a lapse_restriction any loss incurred by such person upon such forfeiture shall be an ordinary_loss to the extent the basis in such property has been increased as a result of the recognition of income by such person under sec_83 with respect to such property sec_1_83-1 income_tax regs is not applicable to petitioner’s case there is no evidence of forfeiture pursuant to a lapse_restriction nor was petitioner’s right to the share sec_3 under sec_83 if a taxpayer selling his shares of stock at a profit could be subject_to a suit under the securities exchange act of ch sec b 48_stat_896 current version pincite u s c sec_78p b such person’s rights in such property are a subject_to a substantial_risk_of_forfeiture and b not transferable sec_83 does not apply beyond the initial 6-month period provided in sec b of the securities exchange act of 117_tc_237 affd 65_fedappx_508 5th cir petitioner does not claim that he would have been subject_to liability under sec b of the securities exchange act of upon sale of his shares of insweb common_stock at a profit of insweb common_stock subject_to a substantial_risk_of_forfeiture petitioner’s shares of stock were not forfeited but were sold to pay comerica when he filed for bankruptcy in consequence of the foregoing we hold petitioner received gross_income from the exercise of his nonstatutory stock_options in in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
